Citation Nr: 1446954	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-25 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the character of the appellant's discharge is a bar to VA benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION


The appellant's DD Form 214 reflects a service period from June 1977 to June 1990, with dates of time lost from December 6, 1977 to December 16, 1977, from April 19, 1979 to April 26, 1979, from May 14, 1979 to May 20, 1979, from June 4, 1979 to July 27, 1979, and from November 27, 1979 to April 24, 1990.

This matter comes before the Board of Veterans' Appeals (Board) from an administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which determined that the appellant's character of discharge from service was as bar to receipt of VA benefits.

The appellant testified before the undersigned Veterans Law Judge via videoconference in April 2013.  A transcript of his hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A determination has been made that additional evidentiary development is necessary. Accordingly, further appellate consideration will be deferred, and this case is remanded for action as described below.

The Board notes that, under 10 U.S.C.A. § 1552 (West 2002) and 38 C.F.R. § 3.12(e) (2014), the action of a Board for Correction of Military Records granting an honorable discharge or a discharge under honorable conditions is final and conclusive on VA. Such action sets aside certain prior bars to VA benefits. At the April 2013 Board hearing, the appellant testified that his application to upgrade his character of discharge remained pending.  There is also a July 2009 letter of record from the Army Review Boards Agency indicating that his application had been received.  VA's duty to assist requires it to make as many requests as necessary to obtain relevant Federal records, including military records. 38 C.F.R. § 3.159(c)(2).  Prior to adjudication, it is necessary to determine the whether the Veteran's discharge has been reviewed pursuant to 38 U.S.C.A. § 1522.  This is necessary for a fair adjudication of the issue on appeal. On remand, copies of any such decision, and any related application and supporting evidence, should be obtained and added to the evidence of record.

Accordingly, the case is REMANDED for the following action:

1. Obtain the determination by the Army Board for Correction of Records, or other appropriate entity, regarding the appellant's request for an upgraded character of discharge, as well as the application and all records used in that determination. The request is to be directed to the Army Review Records Agency.  All requests and responses, positive and negative, should be associated with the appellant's claims file. If the records cannot be located, a formal finding of unavailability should be associated with the appellant's claims file.

2. Thereafter, readjudicate the issue of whether the character of the appellant's discharge is a bar to VA benefits. If the issue remains denied, issue a supplemental statement of the case to the appellant, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case. Allow an appropriate time for response. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



